DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 8/12/21.

Election/Restrictions
Applicant’s election without traverse of species 5, figs 29-33 in the reply filed on 8/12/21 is acknowledged.

Drawings
The drawings are objected to because:
Figs 29, 30, element 759 appears to be pointing to different structures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires a lock mechanism. However, without the pivot arm having the locking plate and the mounting plate with the stop plate, each defining apertures, there is no locking function. Correction is required.

Claims 3 and 9 require the following:

    PNG
    media_image1.png
    81
    646
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    772
    1289
    media_image2.png
    Greyscale

First, the bottom edge is a section of the mounting plate not that is included on the side mounting section. Correction is required.

Second, as seen above, the bottom edge side is located between the stop plate and the side mounting section in an angle. 
In order to actually have the pivot arm in an angular relation, the pivot arm, when is locked, rest on the bottom edge, so then be in an angle relative to the bottom edge. 
Therefore, in order to continue with the examination, the claim will be interpreted as “when the pivot arm is locked, rest against at least the bottom edge so then be in an angular relation”. Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,810,854 to Hodge et al (Hodge) in view of US Pat No 334,840 to Barnard and US Pat No 8,313,126 to Ferkovich et al (Ferkovich).

    PNG
    media_image3.png
    594
    1048
    media_image3.png
    Greyscale

Hodge discloses a trash container lid locking apparatus that comprises a pivot device. The pivot device comprises a mounting plate (22) that includes a side mounting section (20) configured to be secured to a side of a trash container.
The pivot device further comprises a pivot arm (16) having a 1st end pivotally coupled to the mounting plate; and a locking mechanism (56).

The mounting plate further comprises a bottom edge (28) and a stop plate (30). The pivot arm comprises a locking plate (45)
First, Hodge fails to disclose that the mounting plate comprises a front mounting section configured to couple the side to the front side of the trash container. 

    PNG
    media_image4.png
    556
    1827
    media_image4.png
    Greyscale

Barnard teaches that it is well known in the art to provide a mounting plate (fig 4) that comprises a side mounting section (d) and a front side section (D’) so as to consistently fix the mounting plate to a member (B).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the mounting plate described by Hodge with a front side section, as taught by Barnard, in order to consistently fix the mounting plate to container.

Second, Hodge fails to disclose that the bar is elongated so as to be longer than the front of the trash container. Hodge discloses that the pivot arm (16) and the elongated bar (15’, 15” and 25) are a one-piece member.

    PNG
    media_image5.png
    683
    795
    media_image5.png
    Greyscale

Ferkovich teaches that it is well known in the art to provide a pivot arm (24, 25) and an elongated bar (14) as separate elements attached together. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the pivot arm/bar described by Hodge as two separate elements, as taught by Ferkovich, in order to provide separation of each element as separate.
Applicant is reminded that one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 16, 2021.